DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
This Action is in response to communications filed 12/18/2020.
Claims 1-, 5-7, 9-11, 13, and 17-19 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Arguments
In Remarks filed on 12/18/2020, Applicant substantially argues:
The applied prior art references Sterns, Liu and Pradeep fail to disclose the amended limitations of claim 1, and similarly amended claims 9 and 17, of “determining a percentage of writes to a persistent storage node that meet a buffer threshold” and “determining, based on the percentage of writes, a delay threshold for a time-based data commit trigger”. This in effect attempts to match a size of aggregate data objects written from the cache to a preferred data object size by adapting the delay threshold. It is additionally argued that Atkisson does not refer to time-based data commit triggers and Fair discloses commit timings based on commit latency which does not relate to determining a delay threshold based on percentage of writes. Applicant’s arguments filed have been fully considered but they are not found to be persuasive. As indicated in the previous Office action, Liu discloses a “system stats manager 415” which collects information on traffic flowing through the system which includes size of data reads and write as indicated in Paragraph [0083]. This is followed by Paragraph [0103] of Liu which states that the collected data may be used to inform subsequent operation of the cache such as data flush to storage. The rejection is then supplemented by Pradeep wherein it is disclosed that an “in-memory buffer service 114” monitors load on the buffer segments and may initiate flush to storage “when a predefined amount of time has passed since a contents of the buffer segments were flushed” as recited in Paragraph [0030]. Furthermore it is disclosed by Pradeep in Paragraphs [0017] “A capture service can store events in a bounded buffer, where they may be kept in memory until the number of objects reaches a predefined limit, or the events have been in memory for a predetermined period of time (e.g., 5 seconds, 10 seconds, 30 seconds, 1 minute, etc.).” Herein it is further supported that Pradeep discloses determining a predetermined time to regulate buffer flush and in combination with Liu discloses setting a commit trigger independent of the current amount of buffer space occupied. The current rejections are updated to address Applicant’s amendments. 
The applied prior art references fail to disclose the limitations of dependent claims 2-8, 10-16, and 18-20 by virtue of dependency on independent claims 1, 9, and 17. Applicant’s arguments filed have been fully considered but they are not found to be persuasive for the reasons indicated above. The current rejections are updated to address Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated December 18, 2020.



Claim Interpretation
As noted in a previous Office action, Claims 17-20 are determined to invoke 35 U.S.C. 112(f) and are interpreted accordingly. Additionally, it is noted that the current amendments to the claims do not change this interpretation. For the purposes of the current action, the newly amended functions are interpreted as being performed by the cache manager and are rejected accordingly.

Claim Rejections - 35 USC § 103

Claims 1-2, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sterns et al. (US 2016/0085674) in view of Liu et al. (US 2004/0117441) and further in view of Pradeep et al. (US 2016/0077798).

Regarding claim 1, Sterns discloses a system, comprising: a data cache configured to aggregate a plurality of file data requests in at least one buffer segment in the data cache ([0037] As set forth generally above, some of the storage locations of memory 220 can be used to implement a cache 107. Cache 107 generally is not visible to client systems 104 or their applications 103 but may be managed by storage operating system 222 to provide temporary data storage for items being read from or written to persistent storage subsystem 105. [0039] In a data striping implementation, cache 107 will typically store one or more data stripes in full, and cache analysis module 224 may help decide when to flush each data stripe. In other aspects, however, it will be understood that data blocks of various sizes may be stored in cache and flushed to persistent storage without departing from the teachings herein.); and a cache manager configured to ([0031] The storage server 108 can be embodied as a single or multi-processor storage server executing a storage operating system (may also be referred to as controller firmware) 222 that preferably implements a high-level module, called a storage manager, to logically organize data as a hierarchical structure of named directories, files, and/or data "blocks" on the storage devices 112a-112n. [0038] Cache analysis module 224, in one aspect, manages the use of cache 107 and stores information (or metadata) about the amount of cache that is in use, the amount of data in the cache that is "dirty" (i.e., has not been written to permanent storage), and the like. Further, cache analysis module 224, in one aspect, sets the rate at which the cache is flushed to persistent storage subsystem 105.): … determine … a delay threshold for the at least one buffer segment; … ([0044] At block B292, the storage server receives a write I/O command. At block B293, the storage server saves the command's data to the cache 107 and, in one aspect, updates the caching data structure 226, such as that shown in FIG. 2A. At block B294, the storage server determines whether the amount of dirty data in the cache has exceeded a flushing threshold value, which may be 20%. If it has not, no flushing is required, and the process returns to block B292 to process additional write I/O commands. The 20% flushing threshold is illustrative only and may be lower or higher in particular aspects and may be configurable in some cases. And [0045]); … and move, responsive to a first data commit trigger, aggregate data elements from the at least one buffer segment to the persistent storage medium ([0045] If the amount of dirty cache has exceeded the threshold value, then the storage server begins to flush the cache to persistent storage. At block B295, the storage server determines the flush rate (i.e. the rate at which data is transferred from cache 107 to storage 112), which, at least in part, may be determined by the amount of dirty data in the cache.). Herein it is noted that the storage server, through the cache analysis module, may control commit operations from the buffer to the persistent storage. This is achieved through monitoring cache utilization thresholds and percentages. The delay threshold may be represented by the minimum threshold required to cause a commit to occur. This is referred to in Paragraph [0048] wherein flushing may not be required and zero-level flushing is currently employed. Percentage use of the cache is monitored until a threshold is met and flushing occurs. The Examiner notes that the delay threshold is not explicitly distinguished to be time based and therefore the thresholds of Sterns satisfy this delay threshold. Sterns does not explicitly address determine a percentage of writes to a persistent storage medium that meet a buffer threshold, wherein the buffer threshold is a predetermined amount of buffer space occupied by file data for a write operation to the persistent storage medium … monitor a commit time value for the at least one buffer segment after a first file data element is stored in the at least one buffer segment; determine, based on the commit time value satisfying the delay threshold, a time-based data commit trigger for the at least one buffer segment, wherein the time-based data commit trigger is set independently of a current amount of buffer space occupied by aggregate data elements in the at least one buffer segment. Regarding determining data writes to the buffer, Liu discloses “[0083] System stats manager 415 may collect information associated with the traffic flowing through the system or information associated the system upon which intelligent data flow manager 430 operates. Information associated with the data flowing through the system includes caching information (e.g., hits, misses, utilization, clean, dirty, and the like), how much data passes through the cache, how much data bypasses the cache, the size of the reads and the writes, or the sequential or non-sequential nature of the data. [0088] System stats manager 415 may keep history and enable intelligent data flow manager 430 to determine whether data accesses to a LUN are sequential in nature or not. Data accesses that are sequential may indicate data that should not be cached (e.g., a video stream). Other data that may be collected include the number of each read and write and the sizes of the data read or written. [0103] DADFM state in conjunction with the data may indicate that because of cache stress or otherwise that other data should be flushed to the storage with the data that is currently being sent, for example.” Herein it is noted by Liu that the cache manager may track historical access of the cache, including the size of data writes. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the number of data writes based on size to determine the delay based on the percentage of writes such that the system may control cache flushes in a dynamic manner (Liu [0082]). The Examiner notes that Liu does not explicitly refer to percentages; however, one of ordinary skill in the art would recognize monitoring the number of writes may be interpreted in the form of percentages as is monitored in Sterns. This interpretation is applied to the remainder of the rejections. Furthermore, it is noted that the interpretation of “meeting a buffer threshold” is that the data is less than the threshold. Regarding monitoring the commit time and determining the data Paragraphs “[0017] A capture service can store events in a bounded buffer, where they may be kept in memory until the number of objects reaches a predefined limit, or the events have been in memory for a predetermined period of time (e.g., 5 seconds, 10 seconds, 30 seconds, 1 minute, etc.) [0030] In one embodiment, in-memory buffer service 114 further includes buffer flush regulator 206. Buffer flush regulator 206 controls when bounded buffer 204 is emptied (i.e., "flushed") for consumption by consumer executor service 208 and storage in data store 130. In one embodiment, in-memory buffer service 114 monitors the load on the buffer segments 302 and provides a notification to the buffer flush regulator 206 when a certain portion or percentage of the buffer segments 302 are full (e.g., 80% full) or when a predefined amount of time has passed since a contents of the buffer segments 302 were flushed (e.g., 10 seconds). (Emphasis added)” Pradeep discloses that flushing may occur using time based thresholds in the alternative of size capacity based thresholds. These time thresholds are set separately from the current use state of the buffer segments. In Paragraph [0045] of Sterns, it is additionally disclosed that the algorithm for flushing the cache may use other input such as levels of resource usage or network traffic. Additionally it is disclosed by Liu in Paragraph [0082] of how large cache flushes are. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thresholds as employed by Sterns to be time based as disclosed by Pradeep in order to maintain operational consistency (Pradeep [0018]). Sterns, Liu and Pradeep are analogous art because they are from the same field of endeavor of managing buffers in a storage server.
Regarding claim 2, Sterns and Pradeep further disclose the system of claim 1, further comprising: a file server configured to manage the plurality of file data requests, wherein the plurality of file data requests are received from at least one client system using a file system protocol (Sterns [0025] The storage server 108 can receive and respond to various read and write requests from applications 103 running on the client systems (or clients) 104, directed to data stored in or to be stored in the storage subsystem 105.); and a persistent storage interface configured to store, responsive to the cache manager, aggregate data elements to the persistent storage medium (Sterns [0053] Also shown in FIG. 4 is the path 415 of data flow through the storage operating system 222, associated with a read or write operation, from the client interface to the storage interface. Thus, the storage manager 410 accesses a storage subsystem, e.g., storage system 105 of FIG. 1, through the storage access layer 440 and the storage driver layer 450. Clients 104 can interact with the storage server 108 in accordance with a client/server model of information delivery.), wherein: the aggregate data elements are from the at least one buffer segment; the data cache includes a plurality of buffer segments that include the at least one buffer segment; each buffer segment from the plurality of buffer segments has a buffer size corresponding to a predetermined persistent data element size (Sterns [0041] In another aspect, the transfer rate may fluctuate based on the size of the I/O write operation request(s). In yet another aspect, one or more I/O write operations for transferring dirty cache data to persistent storage may receive higher priority than other communications traffic. Additionally, combinations of the number, size, and/or priority of I/O write operations may contribute to the overall cash flush rate. [0044] At block B293, the storage server saves the command's data to the cache 107 and, in one aspect, updates the caching data structure 226, such as that shown in FIG. 2A. At block B294, the storage server determines whether the amount of dirty data in the cache has exceeded a flushing threshold value, which may be 20%. If it has not, no flushing is required, and the process returns to block B292 to process additional write I/O commands.); and the cache manager is further configured to: aggregate file data requests received by the file server in the plurality of buffer segments; and determine, responsive to aggregate data elements in a buffer segment exceeding the buffer threshold, a complete data commit trigger for the buffer segment, wherein the first data commit trigger is a first in time of the time-based data commit trigger and the complete data commit trigger (Sterns [0045] If the amount of dirty cache has exceeded the threshold value, then the storage server begins to flush the cache to persistent storage. At block B295, the storage server determines the flush rate (i.e. the rate at which data is transferred from cache 107 to storage 112), which, at least in part, may be determined by the amount of dirty data in the cache. This determination may be made in a number of ways in various aspects. For example, cache data structure 226 may include a look-up table that provides a percentage of dirty cache or a percentage range tied to a flushing rate. In another aspect, a look-up table may be based on dirty cache size in bytes, kilobytes, megabytes, gigabytes, or the like, rather than percentage numbers. In another aspect, the flushing rate may be determined by a function or algorithm having an input of the size of the dirty cache, the total size of the cache, and the like. And Pradeep [0030] In one embodiment, in-memory buffer service 114 monitors the load on the buffer segments 302 and provides a notification to the buffer flush regulator 206 when a certain portion or percentage of the buffer segments 302 are full (e.g., 80% full) or when a predefined amount of time has passed since a contents of the buffer segments 302 were flushed (e.g., 10 seconds).). Herein it is disclosed that data may be aggregated in cache prior to flush operation. The flush rate may be determined based on data size. Additionally, Paragraphs [0040-0042] of Sterns reference multiple threshold values escalating in value for flushing purposes. As noted by Pradeep, the manager may be concerned on a segment basis where the size of the segment corresponds to the threshold for determining the data commit trigger. In view of Sterns, it would be obvious to one of ordinary skill in the art to apply a first trigger at an earlier time, otherwise represented by a less than full segment, and what may be considered a “complete trigger” for when the buffer segment is full.
Regarding claim 8, Sterns further discloses the system of claim 1, wherein: the data cache includes a plurality of buffer segments, including the at least one buffer segment; the plurality of file data requests correspond to a plurality of logical data groups; each buffer segment from the plurality of buffer segments aggregates file data requests corresponding to one selected logical data group of the plurality of logical data groups ([0039] In a data striping implementation, cache 107 will typically store one or more data stripes in full, and cache analysis module 224 may help decide when to flush each data stripe.); and the cache manager is further configured to: monitor at least one usage value for each logical data group of the plurality of logical data groups; aggregate file data requests received by a file server in the plurality of buffer segments; and determine, based on the at least one usage value for each logical data group of the plurality of logical data groups, a group delay threshold for each logical data group of the plurality of logical data groups ([0024] The storage devices within a logical volume/file system are typically organized as one or more groups, wherein each group may be operated as a RAID. AND [0039]), wherein determining the delay threshold for the at least one buffer segment includes selecting, based on the selected one logical data group corresponding to aggregate data elements in the at least one buffer segment, the delay threshold from a corresponding group delay threshold ([0043] It is noteworthy that the number and level of the threshold values T.sub.1, T.sub.2, and T.sub.3, described herein are examples only. In one aspect, there may be more threshold determinations associated with different flushing rates. Furthermore, thresholds as described herein, with respect to FIGS. 2B (and 2C below) may vary and, in one aspect, are configurable. For example, a system administrator may be able to set threshold levels and flush rates as desired. The cache flush rates may comprise lower limits, upper bounds, and/or median flush rates. As illustrated more fully with respect to FIGS. 3A-3D, the flushing rates will generally increase as the dirty cache increases, but the correlation can be in a variety of ways.). Noted herein thresholds may be set as desired. In the case of logical groups which correspond to the data stripes, the thresholds may be set to what is deemed optimal for system performance. The selection process is not otherwise specifically detailed to how selecting a threshold occurs.
Regarding claim 9, Sterns discloses a computer-implemented method, comprising: aggregating a plurality of data requests in at least one buffer segment in a data cache ([0039] and [0053]); determining … a delay threshold for the at least one buffer segment ([0044]); … and moving, responsive to a first data commit trigger, aggregate data elements from the at least one buffer segment to a persistent storage node ([0045]). Herein it is noted that the storage server, through the cache analysis module, may control commit operations from the buffer to the persistent storage. This is achieved through monitoring cache utilization thresholds. The delay threshold may be represented by the minimum threshold required to cause a commit to occur. This is referred to in Paragraph [0048] wherein flushing may not be required and zero-level flushing is currently employed. Percentage use of the cache is monitored until a threshold is met and determining a percentage of writes to a persistent storage medium that meet a buffer threshold, wherein the buffer threshold is a predetermined amount of buffer space occupied by file data for a write operation to the persistent storage medium … monitor a commit time value for the at least one buffer segment after a first file data element is stored in the at least one buffer segment; determine, based on the commit time value satisfying the delay threshold, a time-based data commit trigger for the at least one buffer segment, wherein the time-based data commit trigger is set independently of a current amount of buffer space occupied by aggregate data elements in the at least one buffer segment. Regarding determining data writes to the buffer, Liu discloses in Paragraphs [0083] and [0088] and [0103] that the cache manager may track historical access of the cache, including the size of data writes. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the number of data writes based on size to determine the delay based on the percentage of writes such that the system may control cache flushes in a dynamic manner (Liu [0082]). Regarding monitoring the commit time and determining the data commit trigger limitations, Pradeep discloses in Paragraphs [0017] and [0030] that flushing may occur using time based thresholds in the alternative of capacity based thresholds. These time thresholds are set separately from the current use state of the buffer segments. In Paragraph [0045] of Sterns, it is additionally disclosed that the algorithm for flushing the cache may use other input such as levels of resource usage or network traffic. Additionally it is disclosed by Liu in Paragraph [0082] of how large cache flushes are.  Claim 9 is otherwise rejected on a similar basis as claim 1.
Regarding claim 10, Sterns and Pradeep further disclose the computer-implemented method of claim 9, further comprising: managing the plurality of data requests, wherein: the plurality of data requests are received from at least one client system using a file system protocol ([0025] AND [0053]); the persistent storage node has a predetermined persistent data element size; the data cache includes a plurality of buffer segments that include the at least one buffer segment; and each buffer segment from the plurality of buffer segments has a buffer size corresponding to the predetermined persistent data element size ([0041] and [0044]); aggregating data requests in the plurality of buffer segments; and determining, responsive to aggregate data elements in a buffer segment exceeding the buffer threshold, a complete data commit trigger for the buffer segment, wherein the first data commit trigger is a first in time of the time-based data commit trigger and the complete data commit trigger (Sterns [0045] And Pradeep [0030]). Herein it is disclosed that data may be aggregated in cache prior to flush operation. The flush rate may be determined based on data size. Additionally, Paragraphs [0040-0042] of Sterns reference multiple threshold values escalating in value for flushing purposes.  As noted by Pradeep, the manager may be concerned on a segment basis where the size of the segment corresponds to the threshold for determining the data commit trigger. Claim 10 is otherwise rejected on a similar basis as claim 2.
Regarding claim 16, Sterns further discloses the computer-implemented method of claim 9, wherein: the data cache includes a plurality of buffer segments, including the at least one buffer segment; the plurality of data requests correspond to a plurality of logical data groups; each buffer segment from the plurality of buffer segments aggregates file data requests corresponding to one selected logical data group of the plurality of logical data groups ([0039]); and further comprising: monitoring at least one usage value for each logical data group of the plurality of logical data groups; aggregating data requests in the plurality of buffer segments; and determining, based on the at least one usage value for each logical data group of the plurality of logical data groups, a group delay threshold for each logical data group of the plurality of logical data groups ([0024] AND [0039]), wherein determining the delay threshold for the at least one buffer segment includes selecting, based on the one logical data group corresponding to aggregate data elements in the at least one buffer segment, the delay threshold from a corresponding group delay threshold ([0043]). Claim 16 is otherwise rejected on a similar basis as claim 8.
Regarding claim 17, Sterns discloses a system, comprising: a data cache configured to aggregate a plurality of data requests in at least one buffer segment in the data cache; a storage node configured to store aggregate data elements from the data cache in a persistent storage medium ([0039] and [0053]); means for determining, based on at least one usage value, a delay threshold for the at least one buffer segment ([0044]); … and means for moving, responsive to a first data commit trigger, aggregate data elements from the at least one buffer segment to the persistent storage medium ([0045]). The Examiner notes that the “means for” claimed are interpreted as functions of the cache manager which supplies support for the structure from which the limits draw from. Herein it is noted that the storage server, through the cache analysis module, may control commit operations from the buffer to the persistent storage. This is achieved through monitoring cache utilization thresholds. The delay threshold may be represented by the minimum threshold required to cause a commit to occur. This is referred to in Paragraph [0048] wherein flushing may not be required and zero-level flushing is currently employed. Percentage use of the cache is monitored until a threshold is met and flushing occurs. The Examiner notes that the delay threshold is not explicitly distinguished to be time based and therefore the thresholds of Sterns satisfy this delay threshold. Sterns does not explicitly address means for determining a percentage of writes to a persistent storage medium that meet a buffer threshold, wherein the buffer threshold is a predetermined amount of buffer space occupied by file data for a write operation to the persistent storage medium … means for monitoring a commit time value for the at least one buffer segment after a first file data element is stored in the at least one buffer segment; determine, based on the commit time value satisfying the delay threshold, a time-based data commit trigger for the at least one buffer segment, wherein the time-based data commit trigger is set independently of a current amount of buffer space occupied by aggregate data elements in the at least one buffer segment. Regarding determining data writes to the buffer, Liu discloses in Paragraphs [0083] and [0088] and [0103] that the cache manager may track historical access of the cache, including the size of data writes. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the number of data writes based on size to determine the delay based on the percentage of writes such that the system may control cache flushes in a dynamic manner (Liu [0082]). Regarding monitoring the commit time and determining the data commit trigger limitations, Pradeep discloses in Paragraphs [0017] and [0030] that flushing may occur using time based thresholds in the alternative of capacity based thresholds. These time thresholds are set separately from the Paragraph [0045] of Sterns, it is additionally disclosed that the algorithm for flushing the cache may use other input such as levels of resource usage or network traffic. Additionally it is disclosed by Liu in Paragraph [0082] of how large cache flushes are.  Claim 17 is otherwise rejected on a similar basis as claim 1.

Claims 3-4, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sterns in view of Liu and further in view of Pradeep and Still further in view of Atkisson et al. (US 2011/0258391).

Regarding claim 3, Sterns, Liu and Pradeep do not explicitly disclose the following limitations; however, Atkisson discloses the system of claim 1, wherein the cache manager is further configured to: determine total writes to the persistent storage medium; determine, among the total writes to the persistent storage medium, writes meeting the buffer threshold; determine the percentage of writes is less than a usage target for the data cache, and apply, responsive to determining the percentage of write is less than the usage target, an adaptation algorithm to increase a time value for the delay threshold for the at least one buffer segment ([0270] In one embodiment, the destaging pressure module 702 determines a destaging pressure for the cache 102. The destaging pressure, in one embodiment, is a level of demand for destaging cached data of the cache 102. The destaging pressure module 702, in a further embodiment, determines a destaging pressure based on a difference between an actual amount of dirty write data in the cache 102 and a target amount of dirty write data in the cache 102. For example, the destaging pressure module 702 may use a predefined destaging pressure scale with a higher destaging pressure as the actual amount of dirty write data approaches, exceeds, or has another predefined relationship with the target amount of dirty write data. Destaging pressure comprises a level of importance or priority for performing destaging operations. [0271] In another embodiment, the direct cache module 116b dynamically adjusts the target amount of dirty write data based on usage conditions of the cache 102 such as hit and miss rates for read data, write data, dirty data, clean data, and the like, a percentage of the cache 102 that stores data, or on other usage conditions. [0074] The direct cache module 116, in one embodiment, may use a combination of several destaging orders or destaging order algorithms and/or may alternate between destaging orders to favor operation of the cache 102, to favor operation of the backing store, and/or to favor operation of the solid-state storage media 110 to various degrees or at various times. In other embodiments, the direct cache module 116 may use a single destaging order, or the like.). Herein it is noted by Atkisson that destaging may be controlled through various conditions including write size. Additionally it is disclosed by Atkisson that different algorithms may be applied to the destaging process and different criteria may be used during the adjustment of the destaging as disclosed in Paragraph [0275] of Atkisson. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate target write size as a metric for the thresholds in order to apply destaging algorithms (Atkisson [0272]). Sterns, Liu, Pradeep, and Atkisson are analogous art because they are from the same field of endeavor of managing caching operations.
Regarding claim 4, Atkisson further discloses the system of claim 3, wherein the buffer threshold is based on a predetermined persistent data element size for the persistent storage medium ([0271] The target amount of dirty write data, in various embodiments, may be a maximum amount of dirty write data, an optimal or desired amount of dirty write data, or the like. In one embodiment, the target amount of dirty write data is user defined.).
Regarding claim 11, Sterns, Liu and Pradeep do not explicitly disclose the following limitations; however, Atkisson discloses the computer-implemented method of claim 9, further comprising: determining total writes to the persistent storage medium; determining, among the total writes to the persistent storage medium, writes meeting the buffer threshold; determining the percentage of writes is less than a usage target for the data cache, and applying, responsive to determining the percentage of write is less than the usage target, an adaptation algorithm to increase a time value the delay threshold for the at least one buffer segment ([0270-0271]  and [0074])
Regarding claim 12, Atkisson further discloses the computer-implemented method of claim 11, wherein the buffer threshold is based on a predetermined persistent data element size for the persistent storage node ([0271] The target amount of dirty write data, in various embodiments, may be a maximum amount of dirty write data, an optimal or desired amount of dirty write data, or the like. In one embodiment, the target amount of dirty write data is user defined.).
Regarding claim 18, Sterns, Liu and Pradeep do not explicitly disclose the following limitations; however, Atkisson discloses the computer-implemented method of claim 9, further comprising: means for determining total writes to the persistent storage medium; means for determining, among the total writes to the persistent storage medium, writes meeting the buffer threshold; means for determining the percentage of writes is less than a usage target for the data cache, and means for applying, responsive to determining the percentage of write is less than the usage target, an adaptation algorithm to determine the delay threshold for the at least one buffer segment ([0270-0271]  and [0074]). Herein it is noted by Atkisson that destaging may be controlled through various conditions including write size. Additionally it is disclose by Atkisson that different algorithms may be applied to the destaging process. The Examiner notes that the “means for” claimed are interpreted as functions of the cache manager which supplies support for the structure from which the limitations draw from. Claim 18 is otherwise rejected on a similar basis as claim 3.

Claims 5-7, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sterns in view of Liu and further in view of Pradeep and still further in view of Fair et al. (US 9,009,742).

Regarding claim 5, Sterns, Liu and Pradeep do not explicitly disclose the following limitations; however, Fair discloses the system of claim 1, wherein determining the delay threshold further includes: determining a default delay threshold ([Col. 9 ln. 6-13] In one embodiment, CLI 576 also allows a system administrator to access adaptive table 561, e.g., to program the latency ranges and actions. In one embodiment, CLI 576 also allows a system administrator to read and/or write to current limit 571, maximum limit 573, and minimum limit 574. In one embodiment, these limits may be programmed to initial default values based on known resources availability of known storage devices.); determining that the percentage of writes is less than a usage target for the data cache; and applying, responsive to determining that the percentage of writes is less than the usage target, an adaptation algorithm to the default delay threshold to increase a time value for the delay threshold (Figure 8 and corresponding disclosure [Col. 10 ln. 6-58]). Herein it is disclosed by Fair to establish default values for delay based on component capabilities suitable for the system. Additionally, as depicted by the flow in Figure 8, the system may recalculate the delay using performance metrics gathered based on previous delay values. Furthermore it is noted there may be multiple limits established wherein increasing the limit may be considered increasing a time value. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay threshold as employed by Sterns, Liu and Pradeep with the techniques as detailed by Fair in order to adapt to the current operating conditions of the system (Fair [Col. 8 ln. 16-24]). Sterns, Liu, Pradeep, and Fair are analogous art because they are from the same field of endeavor of managing caching operations.
Regarding claim 6, Fair further discloses the system of claim 5, wherein increasing the time value for the delay threshold further includes: iteratively applying, responsive to determining that the percentage of writes is less than the usage target, the adaptation algorithm to a prior delay threshold to determine the delay threshold (Figure 8 and corresponding disclosure [Col. 10 ln. 6-58]). As noted previously, the delay may be altered up to a maximum threshold value. The steps performed in Figure 8 may be performed repeatedly to reach the maximum value.
Regarding claim 7, Fair further discloses the system of claim 6, wherein the adaptation algorithm iteratively increments the delay threshold along a curve indexed by the prior delay threshold until a maximum delay threshold is reached (Figure 8 and corresponding disclosure [Col. 10 ln. 6-58]). Claim 7 is rejected on a similar basis as claim 6.
Regarding claim 13, Sterns and Pradeep do not explicitly disclose the following limitations; however, Fair discloses the computer-implemented method of claim 9, further comprising: determining a default delay threshold ([Col. 9 ln. 6-13]); determining that the percentage of writes is less than a usage target for the data cache; and applying, responsive to determining that the percentage of writes is less than the usage target, an adaptation algorithm to the default delay threshold to increase a time value for the delay threshold (Figure 8 and corresponding disclosure [Col. 10 ln. 6-58]). Claim 13 is rejected on a similar basis as claim 5.
Regarding claim 14, Fair further discloses the computer-implemented method of claim 13, further comprising: iteratively applying, responsive to determining that the percentage of writes is less than the usage target, the adaptation algorithm to a prior delay threshold to determine the delay threshold (Figure 8 and corresponding disclosure [Col. 10 ln. 6-58]). Claim 14 is rejected on a similar basis as claim 6.
Regarding claim 15, Fair further discloses the computer-implemented method of claim 14, wherein the adaptation algorithm iteratively increments the delay threshold along a curve indexed by the prior delay threshold until a maximum delay threshold is reached (Figure 8 and corresponding disclosure [Col. 10 ln. 6-58]). Claim 15 is rejected on a similar basis as claim 6.
Regarding claim 19, Sterns and Pradeep do not explicitly disclose the following limitations; however, Fair discloses the system of claim 17, wherein the means for determining the delay threshold is configured to: determine a default delay threshold ([Col. 9 ln. 6-13]); determine that the percentage of writes is less than a usage target; and apply, responsive to determining that the percentage of writes is less than the usage target, an adaptation algorithm to the default delay threshold to increase a time value for the delay threshold (Figure 8 and corresponding disclosure [Col. 10 ln. 6-58]). Claim 13 is rejected on a similar basis as claim 5.
Regarding claim 20, Fair further discloses the system of claim 19, wherein the means for determining the delay threshold is further configured to: iteratively apply, responsive to determining that the percentage of writes is less than the usage target, the adaptation algorithm to a prior delay threshold to determine the delay threshold (Figure 8 and corresponding disclosure [Col. 10 ln. 6-58]). Claim 20 is rejected on a similar basis as claim 6.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hess et al. (US 9,269,376) – [Col. 4 ln. 25-52] wherein it is disclosed time based commit thresholds for burst writing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135